COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                 §
  ELYSA FENENBOCK AND                                            No. 08-17-00180-CV
  LAUREN FENENBOCK,                              §
                                                                     Appeal from
                         Appellants,             §
                                                                 448th District Court
  v.                                             §
                                                               of El Paso County, Texas
  W. SILVER RECYCLING, INC.,                     §
  LANE GADDY, AND                                               (TC # 2014-DCV1715)
  WESTON GADDY,                                  §

                         Appellees.              §



                                        JUDGMENT

       The Court has considered this cause on Appellants’ motion to dismiss and concludes the

motion should be granted and the appeal should be dismissed, in accordance with the opinion of

this Court. We therefore dismiss the appeal. We further order Appellants to pay all costs of this

appeal. We further order that this decision be certified below for observance.

       IT IS SO ORDERED THIS 11TH DAY OF OCTOBER, 2017.



                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.